— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered January 4, 1985, convicting him of attempted robbery in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Despite the minor inconsistencies in the complainant’s testimony, the evidence presented was sufficient to support the verdict since a rational trier of fact could have found the *219essential elements of the crime beyond a reasonable doubt (see, People v Jackson, 114 AD2d 858; People v Herriot, 110 AD2d 851, 852). No objections were made to any part of the prosecutor’s summation, and consequently the claims of prosecutorial misconduct are entirely unpreserved (see, People v Nuccie, 57 NY2d 818, 819; People v George, 108 AD2d 870). In any event, the defendant was not substantially prejudiced by any of the prosecutor’s comments (see, People v Galloway, 54 NY2d 396, 399; People v Roopchand, 107 AD2d 35, 36, affd 65 NY2d 837). His further claim that the complainant’s identification testimony was improperly bolstered by the testimony of the People’s two police witnesses is similarly unpreserved (see, People v Love, 57 NY2d 1023). In view of the defendant’s criminal record, the sentence imposed was not excessive and appellate modification is not warranted (see, People v Suitte, 90 AD2d 80). Lazer, J. P., Thompson, Lawrence and Eiber, JJ., concur.